DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are presented for examination.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  claims 1-15 contain reference numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 8-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0079602 A1; pub. Mar. 23, 2017).
Regarding claim 1, Lim et al. disclose in a first embodiment: a bite block (4, 5, 6) (fig.8 item 230) configured to attach to a hump (105) (fig.8 item 11) on the back of intraoral x-ray imaging sensor (1) (fig.8 item 11). In a first embodiment, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder.
In a further embodiment, Lim et al. disclose: a wireless intraoral x-ray imaging sensor holder (para. [0023]) motivated by the benefits for a compact sensor (Lim et al. para. [0023]).
In light of the benefits for a compact sensor as taught by Lim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Lim et al. 
Regarding claim 3, Lim et al. disclose: a wireless intraoral x-ray imaging sensor holder according to claim 1, further comprising a holder handle (2) (fig.2 item 120) and an x-ray tube alignment ring (3) (fig.2 item 110 is threated into 120 through a ring).
Regarding claim 8, Lim et al. disclose: a wireless intraoral x-ray imaging sensor holder comprising a bite block (4, 5, 6) configured to attach to a hump (105) on the back of a wireless intraoral x-ray imaging sensor (1) (the claim is rejected on the basis as claim 1).
Regarding claim 9, Lim et al. disclose: the bite block (fig.8 item 230) is a posterior bite block (5).
Regarding claim 11, Lim et al. disclose: The wireless intraoral x-ray imaging sensor holder of claim 8 wherein the bite block is an anterior bite block (fig.9).
Regarding claim 13, Lim et al. disclose: wireless intraoral x-ray imaging sensor holder of claim 8 wherein the bite block is a bite-wing bite block (4) (fig.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0079602 A1; pub. Mar. 23, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018).
Regarding claim 2, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder according to claim 1, wherein said hump (105) corresponds to the encapsulation of a battery (30) of said wireless intraoral X-ray imaging sensor (1).
In a similar field of endeavor, Pascal et al. disclose: hump (105) corresponds to the encapsulation of a battery (30) of said wireless intraoral X-ray imaging sensor (1) (para. [0036]) motivated by the benefits for a wireless intra-oral sensor (Pascal et al. para. [0035]).
In light of the benefits for a wireless intra-oral sensor as taught by Pascal et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery of system of Pascal et al. in the sensor of Lim et al.
Regarding claim 5,: A wireless intraoral x-ray imaging sensor system, comprising - a wireless intraoral x-ray imaging sensor (1) comprising a battery (30) forming a hump (105) on the backside of said wireless intraoral x-ray imaging sensor (1); and - a wireless intraoral x-ray imaging sensor holder for securing and positioning said wireless intraoral x-ray imaging sensor (1), wherein said holder secures in place said wireless intraoral x-ray imaging sensor (1) from the hump (105) (the claim is rejected on the same basis as claim 2).
Regarding claim 15, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor system according to claim 5, wherein said hump 105 is provided with at least one groove 102 (fig,4 item 12) configured to attach to a bite block (4, 5, 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0079602 A1; pub. Mar. 23, 2017) in view of Heo et al. (US 2018/0206802 A1; pub. Jul. 26, 2018) and further in view of Dove et al. (US 6,190,042; pub. Feb. 20, 2001).
Regarding claim 4, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder according to claim 3, wherein said holder handle (2) comprises separately a first part (7) and a second part (8), whereas said first part (7) can be selectively used individually for reducing the overall length of handle (2) or in the alternative said first part (7) and second part (8) are selectively used combined together for increasing the overall length of handle (2).
In a similar field of endeavor, Heo et al. disclose: a holder handle (2) comprises separately a first part (7) (fig.4 item 60), whereas said first part (7) can be selectively used individually for reducing the overall length of handle (2) or in the alternative said first part (7) used for increasing the overall length of handle (2) motivated by the benefits an adjustable sensor.
In light of the benefits for an adjustable sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Lim et al.  with the teaching of Heo et al. 
Heo et al. are silent about: a second part (8), and second part (8) used for increasing the overall length of handle (2).
In a similar field of endeavor, Dove et al. disclose: a second part (8), and second part (8) used for increasing the overall length of handle (2) (fig.4 shows that guiding rod 122 comprises marking) motivated by the benefits for improved alignment (Dove et al. col.5 L2-4).
In light of the benefits for improved alignment as taught by Dove et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim et al. and Hoe et al. with the teachings of Dove et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0079602 A1; pub. Mar. 23, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Tomokoria (US 10,327,719 B2; pub. Jun. 25, 2019).
Regarding claim 6,: the combined references are silent about: a wireless intraoral x-ray imaging sensor system according to claim 5, in that wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said wireless intraoral x-ray imaging sensor holder with two or more orientations.
In a similar field of endeavor, Tomokoria disclose: a wireless intraoral x-ray imaging sensor system according to claim 5, in that wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said wireless intraoral x-ray imaging sensor holder with two or more orientations (fig.5 (d) – 5(f) item 508 allows a 1st orientation of the sensor & fig.6(b) item 602 allows a 2nd orientation of the sensor) motivated by the benefits for facilitating dental imaging (Tomokoria col.3 L24).
In light of the benefits for facilitating dental imaging as taught by Tomokoria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Lim et al. and Pascal et al. with the teaching of Tomokoria. 
Regarding claim 7, Tomokoria discloses: a wireless intraoral x-ray imaging sensor system according to claim 6, wherein said wireless intraoral x-ay imaging sensor (1) is secured onto said wireless intraoral x-ray imaging sensor holder selectively, with two orientations, 180 degrees with respect to each other (fig.5 (d) – 5(f) item 508 allows a 1st orientation of the sensor & fig.6(b) item 602 allows a 2nd orientation of the sensor) motivated by the benefits for facilitating dental imaging (Tomokoria col.3 L24).

Claims 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0079602 A1; pub. Mar. 23, 2017) in view of Tomokoria (US 10,327,719 B2; pub. Jun. 25, 2019)
Regarding claim 10, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder according to claim 9 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said posterior bite block (5) with two or more orientations.
In a similar field of endeavor, Tomokoria disclose: a wireless intraoral x-ray imaging sensor holder according to claim 9 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said posterior bite block (5) with two or more orientations (fig.5 (d) – 5(f) item 508 allows a 1st orientation of the sensor & fig.6(b) item 602 allows a 2nd orientation of the sensor) motivated by the benefits for facilitating dental imaging (Tomokoria col.3 L24).
In light of the benefits for facilitating dental imaging as taught by Tomokoria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Lim et al. with the teaching of Tomokoria. 
Regarding claim 12, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder according to claim 11 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said anterior bite block (6) with two or more orientations.
In a similar field of endeavor, Tomokoria disclose: a wireless intraoral x-ray imaging sensor holder according to claim 11 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said anterior bite block (6) with two or more orientations (fig.5 (d) – 5(f) item 508 allows a 1st orientation of the sensor & fig.6(b) item 602 allows a 2nd orientation of the sensor) motivated by the benefits for facilitating dental imaging (Tomokoria col.3 L24).
In light of the benefits for facilitating dental imaging as taught by Tomokoria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Lim et al. with the teaching of Tomokoria. 
Regarding claim 14, Lim et al. are silent about: a wireless intraoral x-ray imaging sensor holder according to claim 13 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said bite-wing bite block (4) with two or more orientations.
In a similar field of endeavor, Tomokoria disclose: a wireless intraoral x-ray imaging sensor holder according to claim 13 wherein said wireless intraoral x-ray imaging sensor (1) is selectively secured onto said bite-wing bite block (4) with two or more orientations (fig.5 (d) – 5(f) item 508 allows a 1st orientation of the sensor & fig.6(b) item 602 allows a 2nd orientation of the sensor) motivated by the benefits for facilitating dental imaging (Tomokoria 
In light of the benefits for facilitating dental imaging as taught by Tomokoria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Lim et al. with the teaching of Tomokoria. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.